MEMORANDUM OPINION
No. 04-04-00399-CV
IN RE John Bernard WILLIAMS
Original Mandamus Proceeding (1)
Opinion by:	Catherine Stone, Justice
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	June 23, 2004 
PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION
	Relator, John Bernard Williams, requests that this court compel respondent to rule on his
petition for writ of habeas corpus in cause number 1999-CR-0720, filed pursuant to article 11.07 of
the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2004).  The Texas Court of Criminal Appeals is the only court with jurisdiction to grant mandamus
relief from the convicting court's failure to act; therefore, relator must seek relief from the Texas
Court of Criminal Appeals.  See Martin v. Hamlin, 25 S.W.3d 718, 719 (Tex. Crim. App. 2000); Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); In re McAfee, 53 S.W.3d
715, 718 (Tex. App.--Houston [1st Dist.] 2001, orig. proceeding).  Relator's petition for writ of
mandamus is dismissed for lack of jurisdiction.

							Catherine Stone, Justice

1.  This proceeding arises out of Cause No. 1999-CR-0720, styled The State of Texas v. John Bernard Williams,
pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid Harle presiding.